Citation Nr: 1421427	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for entitlement to service connection for bilateral eye disability, characterized as cataracts, has been received.

2.  Entitlement to service connection for bilateral eye disability, to include cataracts and residuals of cataract surgery.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for diabetes mellitus, a bilateral eye disorder, and bilateral hearing loss.  In October 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.  

In January 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  During the Board hearing, the Veteran indicated that he wished to withdraw from appeal the claim for service connection for diabetes.

In January 2014 and February 2014, the Veteran submitted additional evidence to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).  

The September 2006 rating decision and January 2009 SOC reflect that the RO adjudicated the bilateral eye claim on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal involving the eyes as  encompassing the first and second matters set forth on the title page.  

Although the e medical evidence of record reveals that the Veteran underwent cataract surgery on both of his eyes in May 1996.  During the January 2014 Board hearing, the Veteran reported that since his cataract surgery, he has had trouble with night vision and significant eye dryness.  Given the above, and what the RO actually adjudicated ( although the previously denied claim was characterized as involving only "cataracts"), the Board has recharacterized the previously denied claim, and the reopened claim, as reflected on the title page. See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a copy of the January 2014 Board hearing transcript.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision reopening the claim for service connection for bilateral eye disability is set forth below.  The claims for service connection for bilateral hearing loss and a bilateral eye disorder, on the merits, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further RO action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Most recently, in a July 2004 rating decision, the RO declined to reopen a claim for service connection for bilateral eye disability, claimed cataracts; although notified of the denial also in July 2004, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the July 2004 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, in which the RO declined to reopen the claim for service connection for bilateral eye disability claimed as cataracts, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
      
2.  As evidence pertinent to the claim for service connection for bilateral eye disability received since the July 2004 rating decision is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As explained below, the RO previously considered and denied the Veteran's prior claims for service connection for bilateral eye disability claimed as cataracts.

The Veteran's service treatment records show that he complained of left eye pain in January 1970.  Examination of the left eye revealed no significant pathology.  The Veteran's April 1970 separation examination shows normal eyes.

In July 1996, approximately 26 years after his discharge from military service, the Veteran filed a claim for service connection for an eye disorder.  In July 1996 correspondence the Veteran wrote that he was a welder in service and argued that this work caused him to develop cataracts.  In support of this claim, the Veteran submitted private treatment records dated from March through August 1996 showing that the Veteran had been treated for cataracts.  By rating decision dated in March 1997, the RO denied service connection for defective vision (cataracts), noting that the Veteran's April 1970 separation examination showed normal vision and the Veteran's current eye condition manifested many years after service with no link to service.  

In November 2003, the Veteran filed a second claim for service connection for a bilateral eye disorder, this claim claiming that his eye disorder was related to his presumed exposure to herbicides during his service in Vietnam.  By rating decision dated in July 2004 the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of cataracts (claimed as defective vision).  Specifically, the RO noted that the Veteran had failed to submit evidence of a current eye disorder, to include a presumptive disorder based on the Veteran's presumed herbicide exposure pursuant to 38 C.F.R. § 3.309(e).

In June 2005, the Veteran filed a third claim for service connection for a bilateral eye disorder.  The current appeal ensued from the September 2006 denial of that claim.  
 
As noted, the evidence of record at the time of the most recent, July 2004 rating decision in which the RO declined to reopen, inter alia, the claim for service connection for cataracts, consisted of service treatment, VA and private treatment records other than the March/May 1996 surgical reports for cataracts, and various statements from the Veteran pertaining to eye injuries during service.

In its July 2004 denial, the RO pointed out that that the Veteran had failed to submit evidence of a current bilateral eye disorder.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  As such, the RO's July 2004 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in June 2005.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for cataracts is the July 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the July 2004 rating decision includes the May 1996 surgical reports for cataracts; a November 2010 statement from Dr. W.L.T. noting the Veteran's May 1996 cataract surgeries and expressing the Veteran's belief that injuries sustained during military service contributed to the development of cataract; and the transcript of the Veteran's January 2014 Board hearing.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral eye disability.  The most recent, July 2004 denial was based, in part, on no current disability.  In particular, the May 1996 surgical reports and November 2010 statement from Dr. W.L.T., when considered in light of the Veteran's more recent complaints, indicates  possible current eye disability.  As indicated, the Veteran has asserted the occurrence of in-service eye injuries, as well as his belief that in-service injury resulted in his current problems.   

The identified evidence is  "new" in that it was not before agency decision makers at the time of the final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to unestablished facts need to substantiate the claim for service connection for bilateral eye disability (i.e., a current disability related to military service), and thus, when presumed credible, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral eye disability, characterized as cataracts, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for a bilateral eye disability, characterized as cataracts, has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional RO action on the claim for service connection for bilateral eye disability, on the merits, and for bilateral hearing loss is warranted.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83   

With regard to the bilateral eye claim, as noted  above, the Veteran's service treatment records show that he complained of left eye pain in January 1970 but no pathology was seen at that time.  Service personnel records show that the Veteran worked as a welder in service and post-service private treatment records show that the Veteran underwent bilateral cataracts surgery in May 1996.  During the January 2014 Board hearing, the Veteran testified that he first noticed pain in his left eye during his service in 1970 when he was working as a welder.  He surmised that particles accidentally entered his eyes while working as a welder during military service and he reported continued eye problems since service.  He reported that he began wearing eye glasses three to four months after his discharge from military service, that he began receiving treatment for his eyes from VA in the mid-1980s, and that he was first diagnosed with an eye disorder in 1989 and underwent surgery.  

The record includes no medical evidence clearly identifying current any current eye disability(ies) or opinion clearly addressing the medical relationship, if any, between any such current eye disability and service.  However, under the circumstances of this case, the Board finds that examination to obtain a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the reopened claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  Accordingly, the RO should arrange for the Veteran to undergo a VA eye examination, by an appropriate physician, at a VA medical facility 

With regard to the bilateral hearing loss issue, the Veteran contends that he has bilateral hearing loss as a result of his in-service noise exposure.  As above, the Veteran served in Vietnam and worked as a welder during his military service, both of which are consistent with the Veteran's report of in-service noise exposure.
	
For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, the  threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.


Service treatment records document the following audiometric testing results on enlistment examination in March 1968 and separation examination in April 1970, respectively:

March 1968	
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
-5
10
-
30
Left Ear
10
5
-5
-
35
	
April 1970
	Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
10
-
35
Left Ear
0
0
10
-
20

As such, pursuant to Hensley, the Veteran had some hearing loss upon both enlistment and separation from service but did not have hearing loss disability as defined in 38 C.F.R. § 3.385 at these times.  

The earliest post-service evidence of bilateral hearing loss disability is reflected in the September 1997 private audiology examination report.  The Veteran filed an initial claim for service connection for bilateral hearing loss in June 2005 and was afforded a VA audiology examination in February 2006.  The February 2006 VA examination report continues to show bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  The February 2006 examiner reviewed the Veteran's service treatment records and opined that  the Veteran's hearing thresholds at the time of separation was the same as or slightly better than at the time of induction.  As such, the examiner wrote that the evidence did not support the Veteran's claim for service connection.

Subsequently, in July 2012, the Veteran submitted a claim for service connection for tinnitus and, in connection with this claim, he was afforded another VA audiology examination in September 2012.  The September 2012 VA examiner noted that Veteran's March 1968 enlistment examination which documented pre-existing hearing loss at 4000 Hz bilaterally as well as the April 1970 separation examination which documented hearing loss at 4000 Hz in the right ear and normal hearing in the left.  The examiner noted that the Veteran's personnel records show that he served in Vietnam, therefore, noise exposure was conceded.  The examiner also noted that a comparison of induction and separation examinations showed a significant change in hearing sensitivity and the audiometric data documented the occurrence of an OSHA (Occupational Safety and Health Administration)-defined STS (standard threshold shift) during military service.  The documentation of an OSHA-defined STS during military service and the Veteran's noise exposure indicated that it was at least as likely as not (50/50 probability) that the Veteran's current hearing loss was related to his military service.  The examiner also opined that it was at least as likely as not that the pre-existing bilateral hearing loss was aggravated beyond its natural progression as a result of noise exposure sustained during his military career.  

Also, in connection with this claim, the Veteran has submitted statements from private physicians dated in May 2005 (Dr. G.P.Z.) and February 2014 (Dr. V.M.) in which the physicians noted that the Veteran had worked in a noisy environment since 1967 and that his hearing loss was compatible with prolonged noise exposure.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

While the September 2012 VA examiner indicated that the Veteran's bilateral hearing loss pre-existed military service and was aggravated by the Veteran's military service, the Board notes that this opinion does not appear to be consistent with the evidence of record.  As above, in comparing the March 1968 enlistment examination audiometric findings to the April 1970 separation examination audiometric findings, the Veteran's hearing was better upon separation than enlistment.  Given that, and because the September 2012 VA examiner failed to provide any rationale for his conclusion that it was likely that the Veteran's pre-existing bilateral hearing loss was aggravated during service, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for bilateral hearing loss.  Hence, further medical opinion in this regard are warranted.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the reopened and/or original claim(s) .38 C.F.R. § 3.655(a), (b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
	
Prior to obtaining further medical opinion in these matters, to ensure that all due process requirements are met, and that the record before the physicians is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in New Orleans; however, as the last VA treatment record associated with the claims file is dated in October 2011 and the claim is being remanded for additional, more recent records from this facility may exist at the time the claim is ready to be returned to the Board.  Furthermore, a review of Virtual VA shows a notation of VA treatment records dated from December 2011 through July 2012.  However, when accessing the link for these records, a blank screen appears.  VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must undertake appropriate action to obtain more recent treatment notes.

The claims file also indicates that the Veteran is in receipt of Social Security disability benefits.  Specifically, an undated letter from the Social Security Administration notes that the Veteran's Social Security disability benefits began in January 2004.  However, neither a decision nor medical records underlying such an award are on file.  While Social Security Administration determinations are not binding on the Board, such records are potentially important to the Veteran's current claim before the Board, in that they may provide a basis for entitlement to service connection.  On remand, the complete medical and administrative records related to any application for Social Security Administration disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are REMANDED for the following action:

1. Obtain from the New Orleans VAMC outstanding, pertinent records of evaluation and/or treatment of the Veteran generated after October 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on remaining appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA eye examination, by an appropriate VA physician (or physician contracted by VA).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND,  must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should identify all current disability/ies affecting the eyes, to include previously assessed cataracts and any current residuals of cataract surgery.  

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service- to include alleged injury associated with flying particles associated with the Veteran's work as a welder during military service.

In providing the requested opinion, the physician must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions as to injury and continuity of symptoms.

Complete rationale for the conclusions reached must be provided. 

6.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the audiologist who evaluated the Veteran in September 2012 to provide an addendum opinion addressing the etiology of previously diagnosed bilateral hearing loss. 

If the September 2012 VA audiologist is not available, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA audiology examination, by an appropriate physician or audiologist, at a VA medical facility, to obtain the medical opinion sought.

In either event, the contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.     

In opining as to the existence of a relationship, if any, between current bilateral hearing loss and service, the examiner should specifically indicate whether bilateral hearing loss clearly and unmistakably existed prior to service; and, if so, whether the disability clearly and unmistakably was not aggravated (i.e., permanently worsened beyond natural progression) during or as a result of service (in particular, due to injury therein).  

If the examiner determines that the disability did not clearly and unmistakably pre-exist service, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred during service.  

In providing the requested opinions, the examiner should specifically consider the service treatment records, the February 2006 and September 2012 VA audiological examination reports, the May 2005 and February 2014 statements from the Veteran's private physicians, as well as the Veteran's contentions. 

Complete rationale for the conclusions reached must be provided. 


7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

8. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the eye claim, in reajudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim for in light of all pertinent evidence and legal authority. 

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet.App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


